DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Fiala on 05/26/2021.

The application has been amended as follows: 

1.	(Currently amended)  A method of operating a digital pen that includes a pen tip with configurable output characteristics, the method comprising:
	determining whether a touch sensitive device is enabled to receive pen state information from the digital pen via a first communication channel while operating the digital pen in a first mode;

	in response to determining that the touch sensitive device is not enabled to receive the pen state information via the first communication channel, switching the digital pen to operate in a second mode and determining whether the touch sensitive device is enabled to receive the pen state information from the digital pen via a second communication channel; [[and]]
	in response to determining that the touch sensitive device is enabled to receive the pen state information via the second communication channel, continuing to operate the digital pen in the second mode; and
	when it is determined that the touch sensitive device is not enabled to receive the pen state information via the second communication channel, operating the digital pen in a third mode, wherein operating the digital pen in the third mode comprises operating the pen tip with reflective capacitive output characteristics and not transmitting pen state information.

2.	(Previously Presented) The method of operating a digital pen of claim 1, wherein determining whether the touch sensitive device is enabled to receive the pen state information from the digital pen via the first communication channel while operating the digital pen in the first mode comprises:

	when the attempt to establish two-way communication with the touch sensitive device through the first communication channel is not successful, attempting to establish two-way communication with the touch sensitive device through the second communication channel; 
	when the attempt to establish two-way communication with the touch sensitive device through the second communication channel is successful, determining through the second communication channel whether the touch sensitive device is enabled to receive one-way communication of the pen state information from the digital pen via the first communication channel; and
	when it is determined that the touch sensitive device is enabled to receive one-way communication of pen state information via the first communication channel, continuing to operate the digital pen in the first mode.

3.	(Cancelled).

4.	(Original) The method of operating a digital pen of claim 1, wherein the first communication channel comprises an RF pen protocol communication channel between the digital pen and a digitizer included in the touch sensitive device.



6.	(Original) The method of operating a digital pen of claim 1, wherein operating the digital pen in the first mode comprises:
	operating the pen tip with active pen protocol output characteristics;
	intermittently collecting pen state information; and
	transmitting the collected pen state information to the touch sensitive device via the first communication channel.

7.	(Original) The method of operating a digital pen of claim 1, wherein operating the digital pen in the second mode comprises:
	operating the pen tip with reflective capacitive output characteristics;
	intermittently collecting pen state information; and 
	transmitting the collected pen state information to the touch sensitive device using the second communication channel.

8. 	(Previously Presented) The method of operating a digital pen of claim 1, wherein the pen state information comprises at least one of: information derived from a pressure sensor, pen identifier (ID) information, timestamp information, tilt angle information, information based on a state of at least one inertial sensor, or information based on a state of at least one button of the digital pen.



17.	(Currently amended) A digital pen, comprising:
	a shaft;
	a pen tip disposed at a first end of the shaft;
	a first communication interface enabled to communicate with a touch sensitive device via a first communication channel;
	a second communication interface enabled to communicate with the touch sensitive device via a second communication channel; and
	a communication decision module disposed within the shaft and coupled to the pen tip, the first communication interface and the second communication interface, the communication decision module configured to:
	determine whether the touch sensitive device is enabled to receive pen state information from the digital pen via the first communication channel while operating the digital pen in a first mode;
	 in response to determining that the touch sensitive device is enabled to receive the pen state information via the first communication channel, continue to operate the digital pen in the first mode;
	in response to determining that the touch sensitive device is not enabled to receive the pen state information via the first communication channel, switch the digital pen to operate in a second mode and determine whether the touch sensitive device is enabled to receive the pen state information from the digital pen via the second communication channel while operating in the second mode; 

	in response to determining that the touch sensitive device is not enabled to receive the pen state information via the second communication channel, switch the digital pen to operate in a third mode, wherein operating the digital pen in the third mode comprises operating the pen tip with reflective capacitive output characteristics and not transmitting pen state information.

18.	(Original) The digital pen of claim 17, wherein operating the digital pen in the first mode comprises:
	operating the pen tip with active pen protocol output characteristics;
	intermittently collecting pen state information; and
	transmitting the collected pen state information to the touch sensitive device via the first communication channel.

19.	(Original) The digital pen of claim 17, wherein operating the digital pen in the second mode comprises:
	operating the pen tip with reflective capacitive output characteristics;
	intermittently collecting pen state information; and 
	transmitting the collected pen state information to the touch sensitive device via the second communication channel.


	information derived from a pressure sensor, pen identifier (ID) information, timestamp information, tilt angle information, information based on a state at least one inertial sensor, or information based on a state of at least one button of the digital pen.

21.	(Currently amended) A method of operating a digital pen that includes a pen tip with configurable output characteristics, the method comprising:
	operating the digital pen in a first mode and, for each of a plurality of pre-determined active pen protocols, attempting to establish communication with a touch sensitive device using the respective pre-determined active pen protocol; 
	in response to establishing communication with the touch sensitive device using one of the plurality of pre-determined active pen protocols, continuing to operate the digital pen in the first mode;
	in response to failing to establish communication with the touch sensitive device using any of the pre-determined active pen protocols, operating the digital pen in a second mode and attempting to establish communication with the touch sensitive device using each of a plurality of pre-determined secondary protocols; 
	in response to establishing communication with the touch sensitive device using one of the pre-determined secondary protocols, continuing to operate the digital pen in the second mode; and
	in response to failing to establish communication with the touch sensitive device using any of the secondary pen protocols, operating the digital pen in a third mode, wherein operating the digital pen in the third mode comprises operating the pen tip with reflective capacitive output characteristics and not transmitting pen state information.

22.	(Cancelled).

23.	(Previously Presented) The method of operating a digital pen of claim 21, wherein operating the digital pen in the first mode comprises:
	operating the pen tip with active pen protocol output characteristics;
	intermittently collecting pen state information; and
	transmitting the collected pen state information to the touch sensitive device via a first communication channel.

24.	(Previously Presented) The method of operating a digital pen of claim 23, further comprising: in response to establishing communication with the touch sensitive device via either the first or second communication channel, determining whether the touch sensitive device is enabled to receive one-way communication of the pen state information and if so, operating the digital pen in the first mode.

25.	(Previously Presented) The method of operating a digital pen of claim 23, wherein the first communication channel comprises an RF pen protocol communication channel between the digital pen and a digitizer included in the touch sensitive device.


	operating the pen tip with reflective capacitive output characteristics;
	intermittently collecting pen state information; and 
	transmitting the collected pen state information to the touch sensitive device using a second communication channel.

27.	(Previously Presented) The method of operating a digital pen of claim 26, wherein the second communication channel comprises a Bluetooth communication channel.

28.	(Previously presented) The method of operating a digital pen of claim 21, wherein the pen state information comprises at least one of: information derived from a pressure sensor, pen identifier (ID) information, timestamp information, tilt angle information, information based on a state of at least one inertial sensor, or information based on a state of at least one button of the digital pen.

Allowable Subject Matter
Claims 1-2,4-8,17-21 and 23-28 are allowed.


Reasons for Allowance
The claims are allowable over the prior art of record because none of the references either alone or in combination teaches or renders obvious the combination of all elements as claimed:

	A method of operating a digital pen that includes a pen tip with configurable output characteristics, the method comprising:
	determining whether a touch sensitive device is enabled to receive pen state information from the digital pen via a first communication channel while operating the digital pen in a first mode;
	 in response to determining that the touch sensitive device is enabled to receive the pen state information via the first communication channel, continuing to operate the digital pen in the first mode;
	in response to determining that the touch sensitive device is not enabled to receive the pen state information via the first communication channel, switching the digital pen to operate in a second mode and determining whether the touch sensitive device is enabled to receive the pen state information from the digital pen via a second communication channel; [[and]]
	in response to determining that the touch sensitive device is enabled to receive the pen state information via the second communication channel, continuing to operate the digital pen in the second mode; and
	when it is determined that the touch sensitive device is not enabled to receive the pen state information via the second communication channel, operating the digital pen in a third mode, wherein operating the digital pen in the third mode comprises operating the pen tip with reflective capacitive output characteristics and not transmitting pen state information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624